AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


                  John Ryan Tate Wilson                        )
                            Plaintiff                          )
                          v.                                   )              Civil Action No.      2:19-cv-01208-RMG
                Spartanburg County Jail,                       )
         Spartanburg County Regional Hospital,                 )
                          Defendant(s)


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: Plaintiff, John Ryan Tate Wilson, shall take nothing of Defendants, Spartanburg County Jail, Spartanburg
County Regional Hospital, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed without
prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Richard M Gergel, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.


Date: June 26, 2019                                                          ROBIN L. BLUME, CLERK OF COURT

                                                                                                  s/H.Adaway
                                                                                         Signature of Clerk or Deputy Clerk
